EXHIBIT 10.58
EXECUTION COPY
AMENDMENT NO. 1 to UNSECURED LOAN AGREEMENT
          THIS AMENDMENT NO. 1 to UNSECURED LOAN AGREEMENT (this “Amendment”) is
being executed and delivered as of August 19, 2008, by and among MIDWAY GAMES
INC., a Delaware corporation (the “Borrower”), as Borrower, and NATIONAL
AMUSEMENTS, INC., a Maryland corporation, as Lender (the “Lender”). All
capitalized terms used herein without definition shall have the same meanings as
set forth in the hereinafter identified and defined Credit Agreement.
WITNESSETH:
          WHEREAS, the Lender and the Borrower have entered into that certain
Unsecured Loan Agreement, dated as of February 29, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and
          WHEREAS, the Borrower has requested that the Lender agree to amend the
Credit Agreement, as set forth herein, and the Lender has agreed to so amend the
Credit Agreement on the terms and conditions of this Amendment;
          NOW, THEREFORE, in consideration of the foregoing premises, the terms
and conditions stated herein, the representations and warranties of the Borrower
in Section 2 hereof, and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Borrower and the Lender,
such parties hereby agree as follows:
     1. Amendments. As of the date hereof, the Credit Agreement is hereby
amended as follows:
     (a) The definition of “Permitted Investments” appearing in Section 1.1 of
the Credit Agreement is hereby amended (i) to insert the additional clauses,
“(o) Investments constituting loans made by any Foreign Company to the Borrower
or any other Subsidiary of the Borrower,” and “(p) Loans from any Company to any
Foreign Company which re-evidence Investments made prior to the Closing Date (so
long the proceeds of any such Loan are used at the time of such Loan to repay
such prior Investments),” immediately after clause (n) therein and (ii) to
renumber the final clause in such definition from “(o)” to “(q)”.
     (b) The definition of “LIBOR Rate” appearing in Section 1.1 of the Credit
Agreement is hereby amended to insert the words “(or such other independent
source as the Borrower and the Lender may agree upon from time to time)”
immediately after the words “Bank of America, N.A.” appearing therein.
     (c) Section 1.1 of the Credit Agreement is hereby amended to insert the
following new definition in proper alphabetical order:
     “German Intercompany Loan” means, collectively, one or more loans in an
aggregate principal amount of up to €2,137,100 made on or after August 19, 2008
by the German Company to the Borrower and evidenced by that certain Agreement
dated as of August 19, 2008, as

 



--------------------------------------------------------------------------------



 



amended, restated, supplemented or otherwise modified, as such loan or loans may
be refinanced, renewed or extended.
     (d) The definition of “Permitted Lien” appearing in Section 1.1 of the
Credit Agreement is hereby amended (i) to insert the additional clause
“(n) Liens granted in favor of the German Company and securing the obligations
of the Borrower under the German Intercompany Loan” immediately after clause
(m) therein and (ii) to renumber the final clause in such definition from “(n)”
to “(o)”.
     (e) Article VIII of the Credit Agreement is hereby amended to insert the
following Section 8.14 immediately following Section 8.13 appearing therein, and
to renumber Sections 8.14 and 8.15 as Sections “8.15” and “8.16”, respectively:
     8.14 The German Company shall sell, assign, pledge, or otherwise transfer
its interest in the German Intercompany Loan without the prior consent of the
Lender or the German Company’s security interest in the collateral pledged by
the Borrower in connection with such German Intercompany Loan shall be enforced
or foreclosed upon.
     2. Representations and Warranties. The Borrower hereby represents and
warrants that after giving effect to the terms of this Amendment (i) no Default
or Event of Default has occurred and is continuing and (ii) the representations
and warranties contained in the Credit Agreement shall be true and correct in
all material respects on and as of the date hereof, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date).
     3. Further Assurances. The parties hereto hereby agree to undertake in good
faith to negotiate a loan and lien subordination agreement in connection with
any refinancing of the German Intercompany Loan prior to the final maturity
thereof.
     4. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to constitute one and the
same instrument. A signature page sent to the Lender or its counsel by facsimile
or other electronic means (including in portable document format (.pdf)) shall
be effective as an original counterpart signature.
     5. Section Titles. The section titles contained in this Amendment are and
shall be without substance, meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.
     6. Governing Law. The validity of this Amendment, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of Illinois.
[Signature Pages Follow]

2



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, this Amendment has been duly executed as of
the day and year first above written.

            MIDWAY GAMES INC.,
as Borrower
      By   /s/ Matthew V. Booty         Title Interim President and Chief
Executive Officer          

Signature Page to
Amendment No. 1
to Unsecured Loan Agreement





--------------------------------------------------------------------------------



 



            NATIONAL AMUSEMENTS, INC.,
a Maryland corporation, as Lender
      By:   /s/ Richard J. Sherman         Title: Vice President           

Signature Page to
Amendment No. 1
to Unsecured Loan Agreement

